Case 1:19-cv-00002-MSM-LDA Document 25 Filed 05/06/21 Page 1 of 13 PageID #: 782




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND



                                            )
     MARTIN J. WALSH, 1 Secretary of        )
     Labor, United States Department of     )
     Labor,                                 )
                                            )
           Plaintiff,                       )
                                            )
           v.                               )
                                            ) C.A. No. 1:19-CV-0002-MSM-LDA
     NORTH PROVIDENCE PRIMARY               )
     CARE ASSOCIATES, INC., NORTH           )
     PROVIDENCE URGENT CARE,                )
     INC., CENTER OF NEW ENGLAND            )
     PRIMARY CARE, INC., CENTER OF          )
     NEW ENGLAND URGENT CARE,               )
     INC., DR. ANTHONY FARINA, JR.,         )
     and BRENDA DELSIGNORE,                 )
                                            )
           Defendants.                      )


                             MEMORANDUM AND ORDER

 Mary S. McElroy, United States District Judge.

          The Secretary of Labor, United States Department of Labor (“Secretary”),

 moves for partial summary on the defendants’ failure to pay their employees the

 overtime premium required under the Fair Labor Standards Act (“FLSA”). The

 Secretary seeks summary judgment on the following issues:

       1. That the defendants failed to pay their employees the premium required by the




 1Pursuant to Fed. R. Civ. P. 25(d), Secretary Martin J. Walsh has been substituted
 as the plaintiff.
                                            1
Case 1:19-cv-00002-MSM-LDA Document 25 Filed 05/06/21 Page 2 of 13 PageID #: 783




        FLSA for overtime hours worked;

     2. That the Secretary is entitled to recover liquidated damages on behalf of

        employees who were denied overtime compensation as a result of the

        defendants’ FLSA violations;

     3. That the defendants were or are employers of the employees listed in Exhibit

        A to the Secretary’s Complaint (with the exception of the 12 individuals that

        the defendants claim are exempt from the FLSA);

     4. That the defendants violated the recordkeeping provisions of the FLSA; and

     5. That the defendants’ FLSA violations were willful and are ongoing.

        In addition, the Secretary requests that the Court issue an order permanently

 enjoining and restraining the defendants from ongoing or future violations of the

 FLSA, 29 U.S.C. §§ 207, 211, 215(a)(2), and 215(a)(5).

        For the following reasons, the Court GRANTS IN PART and DENIES IN PART

 the Secretary’s Motion for Partial Summary Judgment (ECF No. 20).

                                 I.     BACKGROUND

        The corporate defendants 2 are medical facilities owned by defendant Dr.

 Anthony Farina, Jr., the sole corporate officer. Two of those corporations operate in

 the same building in North Providence, Rhode Island, and the other two in the same

 building in West Greenwich, Rhode Island. It is undisputed that for purposes of this

 case, the corporate defendants are a single enterprise covered by the FLSA. (ECF


 2
  North Providence Primary Care Associates, Inc.; North Providence Urgent Care,
 Inc.; Center of New England Primary Care, Inc.; and Center of New England Urgent
 Care, Inc.

                                          2
Case 1:19-cv-00002-MSM-LDA Document 25 Filed 05/06/21 Page 3 of 13 PageID #: 784




 No. 21 ¶¶ 25-33.)

       Defendant Brenda Delsignore was the practice manager for the corporate

 defendants. Id. ¶ 12. She was involved in the hiring, firing, and supervising of

 employees, setting employees’ schedules, and enforcing the defendants’ practices and

 procedures for paying employees, including the approval or disapproval of the

 payment of overtime. Id. ¶¶ 13–17, 20, 22. She had no ownership interest in the

 corporate defendants.

       From July 2015 on, the defendants did not pay employees the overtime

 premium for hours worked over 40 per week, unless those overtime hours were

 authorized in advance by the defendants. Id. ¶¶ 34–35, 38-52. The defendants also

 had a practice of deducting 30 minutes of lunch time from the hours worked by any

 employee who worked six hours or more in a day regardless of whether those

 employees in fact took a 30-minute lunch break. Id. ¶¶ 53–55. This practice is

 apparent on the defendants’ own records, which show instances where employees

 punched out for a 30-minute lunch and the defendants deducted an additional 30

 minutes from those employees’ hours worked for that day.        Id. ¶¶ 55–59. The

 defendants also required certain employees to report to work at 7:45 a.m. but did not

 start paying them until 8:00 a.m. Id. ¶¶ 54, 97. The defendants also had a policy of

 not paying for any unauthorized hours worked prior to 7:45 a.m. at any of the

 corporate defendants’ locations. Id. ¶ 98.

       In addition, the defendants at times did not combine the hours worked by

 certain employees in a single workweek at more than one of the corporate defendants’



                                              3
Case 1:19-cv-00002-MSM-LDA Document 25 Filed 05/06/21 Page 4 of 13 PageID #: 785




 locations, which resulted in those employees not being paid the required premium for

 overtime hours worked. Id. ¶¶ 86–95. The corporate defendants had no system in

 place to determine when an employee punched in at different locations and, as a

 result, worked more than 40 hours in one workweek at more than one of the corporate

 defendants’ facilities. Id. ¶ 96.

       With respect to recordkeeping, the defendants failed at times to record the

 actual hours worked per day and per week by employees, including the deductions of

 30 minutes per day from employees’ daily hours worked even though those employees

 had already clocked out for a 30-minute break. Id. ¶¶ 99-100. Thus, the total hours

 per day and week that the defendants recorded did not reflect actual hours worked

 by those employees. Id. ¶ 101.

       In addition, the defendants sometimes incorrectly categorized payments made

 to employees at their straight time pay rates for hours worked over 40 hours in a

 workweek. Id. ¶¶ 102–03. For instance, some of the defendants’ records show that

 employees worked overtime hours but the corresponding payments to those

 employees do not show any payment for overtime hours worked; the defendants’

 payroll records contain categories called “Other” or “Miscellaneous,” which record

 payments the defendants made to these employees at the employees’ straight-time

 pay rates for hours worked over 40 per week. Id. ¶¶ 102–03.

                       II.    SUMMARY JUDGMENT STANDARD

       Summary judgment’s role in civil litigation is “to pierce the pleadings and to

 assess the proof in order to see whether there is a genuine need for trial.” Garside v.



                                           4
Case 1:19-cv-00002-MSM-LDA Document 25 Filed 05/06/21 Page 5 of 13 PageID #: 786




 Osco Drug. Inc., 895 F.2d 46, 50 (1st Cir. 1990). Summary judgment can be granted

 only when “the pleadings, depositions, answers to interrogatories, and admissions on

 file, together with the affidavits, if any, show there is no genuine issue as to any

 material fact and the moving party is entitled to judgment as a matter of law.” Fed.

 R. Civ. P. 56. “A dispute is genuine if the evidence about the fact is such that a

 reasonable jury could resolve the point in the favor of the non-moving party. A fact

 is material if it carries with it the potential to affect the outcome of the suit under the

 applicable law.” Santiago–Ramos v. Centennial P.R. Wireless Corp., 217 F.3d 46, 52

 (1st Cir. 2000).

                                     III.   DISCUSSION

    A. Failure to Pay Overtime

       To establish an employer’s liability for overtime work under the FLSA, the

 Secretary must show that the employer employed nonexempt employees “for a

 workweek longer than forty hours” and did not compensate those employees for hours

 worked in excess of 40 per week “at a rate not less than one and one-half times the

 regular rate at which [they were] employed.” 29 U.S.C. § 207(a)(1); Manning v. Bos.

 Med. Ctr. Corp., 725 F.3d 34, 43 (1st Cir. 2013).          In addition to showing that

 employees performed work for which they were not properly compensated, the

 Secretary must also show that the employer had actual or constructive knowledge of

 that work. Manning, 725 F.3d at 43–44.

       Though the defendants regard their FLSA violations as “a few select errors”

 and “technical violative actions,” they do not dispute that there were instances of



                                             5
Case 1:19-cv-00002-MSM-LDA Document 25 Filed 05/06/21 Page 6 of 13 PageID #: 787




 their failure to pay overtime for work of which they were aware. (ECF No. 23 at 4.)

 Thus, the Secretary has established, as a matter of law, instances of the defendants’

 violation of the FLSA’s overtime provisions.        The Court therefore grants the

 Secretary’s Motion for Partial Summary Judgment on the issue of liability for

 overtime violations, leaving for trial the question of damages—that is, how much the

 defendants owe which employees in overtime back wages and whether the 12

 employees the defendants have identified as exempt from the FLSA are properly

 classified as such.

    B.    The Employer Status of Dr. Farina and Brenda Delsignore

         The defendants do not dispute that Dr. Farina is an employer for purposes of

 the FLSA. Thus, the Secretary’s Motion on that issue is granted. The defendants do

 dispute, however, the employer status of their practice manager, Brenda Delsignore.

         To be held liable under the overtime provisions of the FLSA, a person must be

 an “‘employer,’ which is defined broadly to include ‘any person acting directly or

 indirectly in the interest of an employer in relation to an employee.’” Manning, 725

 F.3d at 47 (quoting 29 U.S.C. § 203(d)). Rather than looking to “technical common

 law concepts to define the scope of the employer-employee relationship under the

 Act,” courts instead look “to economic reality.” Donovan v. Agnew, 712 F.2d 1509,

 1513 (1st Cir. 1983). Under this “economic reality test” courts consider several factors

 “including the individual’s ownership interest, degree of control over the corporation’s

 financial affairs and compensation practices, and role in causing the corporation to

 compensate (or to not compensate) employees in accordance with the FLSA.” Chao



                                            6
Case 1:19-cv-00002-MSM-LDA Document 25 Filed 05/06/21 Page 7 of 13 PageID #: 788




 v. Hotel Oasis, Inc., 493 F.3d 26, 34 (1st Cir. 2007). Applying the “economic reality

 test” requires consideration of “the totality of the individual’s level of involvement

 with the corporation’s day-to-day operations, as well as their direct participation in

 creating or adopting the unlawful pay practices.” Manning, 725 F.3d at 47. When

 there is no allegation that the individual defendant had an ownership interest in the

 company, “the allegations as to [the individual’s] involvement in setting and enforcing

 unlawful pay practices at issue become all the more important.” Id. at 50. The

 “analysis focuse[s] on the role played by the corporate officers in causing the

 corporation to undercompensate employees and to prefer the payment of other

 obligations and/or the retention of profits.” Id. at 47 (quoting Baystate Alt. Staffing,

 Inc. v. Herman, 163 F.3d 668, 678 (1st Cir. 1998)).

       Here, it is undisputed that Ms. Delsignore was the practice manager and

 administrator of all four corporate defendants and that her duties included enforcing

 payment policies. (ECF No. 1. ¶¶ 12–17, 19–22.) She had the authority to hire and

 fire employees, supervise employees, control employees’ work schedules and

 conditions of employment, and determine the rate and method of employees’ pay. Id.

 ¶¶ 3–11, 13–17, 19–22. With respect to overtime, Ms. Delsignore had the authority

 to approve or disapprove payment of overtime worked by employees of all four

 corporate defendants’ locations. Id. ¶¶ 20, 22, 41–42. Indeed, the defendants’ records

 make clear that Ms. Delsignore personally denied the payment of overtime worked

 by employees. Id. ¶¶ 41–42.

       It is clear as a matter of law that Ms. Delsignore had “the personal



                                            7
Case 1:19-cv-00002-MSM-LDA Document 25 Filed 05/06/21 Page 8 of 13 PageID #: 789




 responsibility for making decisions about the conduct of the business that contributed

 to the violations of the [FLSA],” and the undisputed economic reality demonstrates

 that she was an employer for purposes of the FLSA. See Baystate Alt. Staffing, 163

 F.3d at 678.

    C. The Defendants’ Recordkeeping Violations

       The Secretary argues that there is no genuine dispute that, from July 2015 to

 the present, the defendants disregarded three distinct FLSA record-keeping

 regulations as a matter of law. The Court agrees.

       First, the defendants violated 29 C.F.R. § 516.2(a)(7), which requires an

 employer to maintain for each employee records of “[h]ours worked each workday and

 total hours worked each workweek.” The defendants’ records demonstrate instances

 of their automatically deducting 30 minutes per day for lunch despite employees

 already having punched out for lunch. The total hours per day and week that the

 defendant recorded for such employees therefore does not reflect the actual hours

 worked by employees.

       Secondly, the defendants did not accurately record employees’ straight time

 earnings, as required by 29 C.F.R. § 516.2(a)(8). The defendants at times used the

 categories of “Other” and “Miscellaneous” on their payroll records during weeks in

 which employees worked overtime hours. Yet these records show no wages paid at

 an overtime rate. Instead, hours categorized as “Other” or “Miscellaneous” were paid

 at straight time wages for the exact or approximately equal number of hours the

 employees worked over 40 hours. Thus, these records provide an inaccurate record



                                           8
Case 1:19-cv-00002-MSM-LDA Document 25 Filed 05/06/21 Page 9 of 13 PageID #: 790




 of the employees’ straight time earnings.

       Finally, the defendants violated the recordkeeping requirements of 29 C.F.R.

 §§ 516.5–516.7, because they did not keep their employees’ time records for the

 preceding two-year period, and their employees’ payroll records for the preceding

 three-year period, “accessible at the places of employment, or at one or more

 established central recordkeeping offices where such records are customarily

 maintained,” such that they could be “made available” to the Secretary “within 72

 hours.” 29 C.F.R. § 516.7(a).

       During its investigation of the defendants, the Wage and Hour Division of the

 United States Department of Labor issued an administrative subpoena for the

 defendants’ payroll and time records. The defendants, however, did not produce

 certain time records until discovery in this case, years after the subpoena was served.

 (ECF No. 1 ¶¶ 104–07.)

    D. The Willfulness of Defendants’ Violations

       “The FLSA imposes a two-year statute of limitations unless the violations are

 shown to be willful, in which case a three-year period applies.” Reich v. Newspapers

 of New Eng., Inc., 44 F.3d 1060, 1079 (1st Cir. 1995) (citing 29 U.S.C. § 255(a)). A

 violation is willful when “the employer either knew or showed reckless disregard for

 … whether its conduct was prohibited by the [FLSA].” McLaughlin v. Richland Shoe

 Co., 486 U.S. 128, 133 (1988). Whether an FLSA violation is willful is a “mixed

 question of law and fact.” McLaughlin v. Hogar San Jose, Inc., 865 F.2d 12, 14 (1st

 Cir. 1989).



                                             9
Case 1:19-cv-00002-MSM-LDA Document 25 Filed 05/06/21 Page 10 of 13 PageID #: 791




        The Secretary argues that the willful nature of the defendants’ violations is

  evidenced as a matter of law from the facts that the defendants engaged in a practice

  of automatic 30-minute deductions for lunch; categorized apparent overtime hours as

  “Other” or “Miscellaneous” paid at a straight-time rate; denied any overtime not

  approved in advance; failed to keep adequate records; and failed to implement a

  system where they could flag whether employees worked more than 40 hours across

  the defendants’ multiple locations.

        The defendants point to Dr. Farina’s deposition testimony and answers to

  interrogatories where he testifies that certain violations, such as the failure to

  combine hours worked at different locations, resulted from oversight or human error.

  Or, that policies were enacted (perhaps clumsily) to rectify an historic problem of

  employees failing to punch out for lunch.

        While the weight of the evidence may point toward willfulness, the fact that a

  weighing is required is a problem for a party seeking summary adjudication. “At the

  summary judgment stage … there is ‘no room for credibility determinations, no room

  for the measured weighing of conflicting evidence such as the trial process entails, no

  room for the judge to superimpose his [or her] own ideas of probability and likelihood

  (no matter how reasonable those ideas may be) ….’” Velez-Gomez v. SMA Life Assur.

  Co., 8 F.3d 873, 877 (1st Cir. 1993) (quoting Greenburg v. P.R. Maritime Shipping

  Auth., 835 F.2d 932, 936 (1st Cir. 1987)). The defendants present some evidence that,

  particularly when viewed in the light most favorable to them and resolving all doubts

  and reasonable inferences in their favor, as the Court must on a motion for summary



                                              10
Case 1:19-cv-00002-MSM-LDA Document 25 Filed 05/06/21 Page 11 of 13 PageID #: 792




  judgment, at least supports an inference against willfulness, and thus it should be

  left for the trier of fact to make that determination. See Casas Office Machines, Inc.

  v. Mita Copystar America, Inc., 42 F.3d 668, 684 (1st Cir. 1994). Thus, the Secretary’s

  Motion is denied on the issue of willfulness.

     E. Liquidated Damages

        An employer who violates the overtime provisions of the FLSA is liable for both

  past due compensation and an equal amount of liquidated damages. 29 U.S.C. §

  216(c). “The only way an employer can escape liquidated damages is to ‘show[] to the

  satisfaction of the court’ that it acted in good faith and had reasonable grounds for

  believing that its acts did not violate the FLSA.” Hotel Oasis, 493 F.3d at 35 (quoting

  29 U.S.C. § 260).

        As with the issue of willfulness, the Secretary’s evidence in support of

  liquidated damages is strong, but, also like the issue of willfulness, there are

  questions of fact regarding the defense of good faith which must be resolved by a trier

  of fact. That is, whether the defendants’ assertions of error and oversight will satisfy

  their burden to demonstrate good faith. The Secretary’s Motion is therefore denied

  on liquidated damages.

     F. Injunctive Relief

        The Secretary asks that the Court enjoin the defendants from future violations

  of the overtime and recordkeeping provisions of the FLSA. See Newspapers of New

  Eng., Inc., 44 F.3d at 1081 (holding that the FLSA “authorizes the district courts to

  enjoin violations of the overtime and recordkeeping provisions of the Act”). The



                                            11
Case 1:19-cv-00002-MSM-LDA Document 25 Filed 05/06/21 Page 12 of 13 PageID #: 793




  issuance of such an injunction is at the discretion of the court and requires a weighing

  of the finding of a violation “against the factors that indicate the violations are not

  likely to recur, ‘such as intent to comply, extraordinary efforts to prevent recurrence,

  absence of repetitive violations, and absence of bad faith.’” Id. (quoting Martin v.

  Coventry Fire Dist., 981 F.2d 1358, 1362 (1st Cir. 1992)).

            The defendants argue that their violations resulted from “a few select errors”

  and “technical violative actions,” but they have not shown or even articulated any

  efforts to prevent such issues from reoccurring or any plan to fully comply with the

  FLSA going forward. As such, the Court grants the Secretary’s request for injunctive

  relief.

                                      IV.    CONCLUSION

            For the foregoing reasons, the Court GRANTS the Secretary’s Motion for

  Partial Summary Judgment (ECF No. 20) on the following issues:

            1. That the defendants violated the overtime provisions of the FLSA: 29

               U.S.C. §§ 207, 215(a)(2);

            2. That Dr. Farina and Brenda Delsignore are employers for purposes of the

               FLSA; and

            3. That the defendants violated the recordkeeping provisions of the FLSA: 29

               U.S.C §§ 211, 215(a)(5); 29 C.F.R. §§ 516.2, 516.5-516.7.

            The Court DENIES the Secretary’s Motion on the issues of willfulness and

  liquidated damages.

            Finally, the Court orders the following INJUNCTION:



                                              12
Case 1:19-cv-00002-MSM-LDA Document 25 Filed 05/06/21 Page 13 of 13 PageID #: 794




        The defendants, their agents, servants, employees, and those persons in active

  concert or participation with them, or acting in their interest and behalf, are enjoined

  and restrained from violating the following provisions of the FLSA: 29 U.S.C. §§ 207,

  211, 215(a)(2), and 215(a)(5).


  IT IS SO ORDERED.


  _________________________________
  Mary S. McElroy
  United States District Judge
  May 6, 2021




                                            13
